Title: To James Madison from Thomas J. Johnston, 10 November 1823
From: Johnston, Thomas J.
To: Madison, James


        
          Honored Sir,
          Frankfort Nov 10th. 1823.
        
        An Obscure individual & in the interiour of our widely extended empire, presumes upon your indulgence & upon your goodness, in soliciting your advice & the aid of your opinion in the direction of his legal studies & political inquiries. The request is made with deference & not without a good deal of reluctance; but as the course of legal study which has been recommended to him by some of his legal friends in Kentucky does not wear a national aspect, & is rather calculated to form a local lawyer to move in a limited sphere not congenial with expanded nationality of feeling, he thinks it adviseable to avail himself of the assistance, while it may be had, of those luminaries in jurisprudence & in the Science of Politicks, who shone resplendently in the organization of a Government without a parallel in the records of the Universe.
        For a course of legal & political study of the cast above intimated, & of such occasional & adjutory reading as necessary perhaps as Law itself to form an accomplished Lawyer; you shall receive the homage of a heart grateful not only for this good office but for the distinguished Services you

have rendered to your Country & to mankind, in the various & dignified spheres in which you have moved with glory to our Common Country. With lasting consideration, Permit me to subscribe myself Yr. Very Hble. Servt.
        
          Thomas J. Johnston
        
        
          NB. Please direct yr. favr to Hardinsburg Ky, my place of residence.
        
      